  Case 20-42494        Doc 2    Filed 12/21/20 Entered 12/21/20 21:31:38            Desc Main
                                   Document    Page 1 of 3

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   In re:                                          §     Chapter 11
                                                   §
   WORLDVENTURES MARKETING,                        §     Case No.: 20 -42494
                                                                       __________
   LLC,                                            §
                                                   §
                   Debtor.                         §


         LIST OF CREDITORS HOLDING 40 LARGEST UNSECURED CLAIMS

       WorldVentures Marketing, LLC (the “Debtor”) hereby files this list of creditors holding

the 40 largest unsecured claims. The list is prepared in accordance with FED. R. Bankr. P. 1007(d)

for the filing in this Chapter 11 case. The list does not include (1) persons who come within the

definition of “insider” set forth in 11 U.S.C. §101(30) or (2) secured creditors unless the value of

the collateral is such that the unsecured deficiency places the creditor among the holders of the

40 largest unsecured claims.


         12/21/2020
DATED:                                                 Respectfully submitted by:

                                                       /s/ Marcus A. Helt
                                                       Marcus A. Helt (TX 24052187)
                                                       Thomas C. Scannell (TX 24070559)
                                                       FOLEY & LARDNER LLP
                                                       2021 McKinney Avenue, Suite 1600
                                                       Dallas, TX 75201-4761
                                                       Telephone: (214) 999-3000
                                                       Facsimile: (214) 999-4667
                                                       mhelt@foley.com
                                                       tscannell@foley.com

                                                       PROPOSED COUNSEL FOR DEBTORS
                                                       AND DEBTORS-IN-POSSESSION
             Case 20-42494                        Doc 2            Filed 12/21/20 Entered 12/21/20 21:31:38                                                         Desc Main
                                                                      Document    Page 2 of 3

                                                      CONSOLIDATED LIST OF CREDITORS WHO HAVE THE
                                                   40 LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS

The above-captioned debtor and its debtor affiliates (collectively, the “Debtors”) hereby certify that the Consolidated List of Creditors Who
Have the 40 Largest Unsecured Claims and Are Not Insiders submitted herewith contains the names and addresses of the Debtors’
consolidated top 40 unsecured creditors (the “Top 40 List”). The list has been prepared from the Debtors’ unaudited books and records as
of the Petition Date. The Top 40 List was prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for filing
in the Debtors’ chapter 11 cases. The Top 40 List does not include: (1) persons who come within the definition of an “insider” set
forth in 11 U.S.C. § 101(31); or (2) secured creditors, unless the value of the collateral is such that the unsecured deficiency places the
creditor among the holders of the 40 largest unsecured claims. The information presented in the Top 40 List shall not constitute an
admission by, nor is it binding on, the Debtors. Moreover, nothing herein shall affect the Debtors’ right to challenge the amount or
characterization of any claim at a later date. The failure of the Debtors to list a claim as contingent, unliquidated or disputed does not
constitute a waiver of the Debtors’ right to contest the validity, priority, and/or amount of any such claim."

Official Form 204

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                                                   12/15
A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or
entity who is an insider, as defined in 11 U.S.C. § 101(31)
Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40 largest unsecured
claims.
Name of creditor and          Name, telephone number Nature of claim                      Indicate if claim      Amount of claim
complete mailing address, and email address of           (for example, trade               is contingent,        If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code            creditor contact           debts, bank loans,               unliquidated, or       claim is partially secured, fill in total claim amount and deduction for
                                                         professional services,               disputed           value of collateral or setoff to calculate unsecured claim.
                                                         and government                                          Total claim, if               Deduction for value          Unsecured claim
                                                         contracts)                                              partially secured             of collateral or setoff
Icentris, Inc., 707 W. 700 S
                              Karl Augat, 801.870.3636,
Suite 101, ,Woods Cross UT                               Trade Debt                                                                                                                $1,761,143.00
                              karl@icentris.com
84087, USA
                              Marc Accetta, 214-215-
Leading Edge Inc., 15400
                              1863,
Knoll Trail Drive Suite 206,                             Professional Services                                                                                                       $708,573.23
                              EDGEMAIL@SBCGLOBA
,Dallas TX 75248, USA
                              L.NET
Cani Enterprises, LLC/
Matthew Morris, 4008          Matt Morris, 972-740-2408,
                                                         Professional Services                                                                                                         $19,087.21
Beverly Drive, ,Carrollton TX matt@mattmorris.com
75010, USA
Cani Enterprises, LLC/
Matthew Morris, 4424          Matt Morris, 972-740-2408,
                                                         Commission                                                                                                                  $553,053.06
Shadow Glen Dr, ,Dallas TX matt@mattmorris.com
75287, United States
Nugent Holdings (blank),      Nugent Holdings , 214-597-
2504 Beacon Crest Dr,         9263
                                                         Commission                                                                                                                  $549,456.66
,Plano TX 75093, United       ,WayneTNugent@yahoo.c
States                        om
Morris UK Enterprises INC,
4424 Shadow Glen Dr,          Matt Morris, 972-740-2408,
                                                         Commission                                                                                                                  $536,290.84
,Dallas TX 75287, United      matt@mattmorris.com
States
                              Jonathan Morris,
PPP Loan - WV Marketing, ,
                              214.642.1910 ,             Bank Loan                                                                                                                   $464,097.00
, ,
                              jmorris@titanbank.com
Peter Powderham, Lavender Peter Powderham, +44 797
Oast, Lavender Fields,Isfield 100 1000,
                                                         Commission                                                                                                                  $449,042.36
ESX TN225FB, United           petepowderham@gmail.co
Kingdom                       m
Pietsch Nation LLC, 11886     Pietsch Nation LLC,
Port Labelle Dr, ,Las Vegas   6513316744,davidpietsch      Commission                                                                                                                $398,390.00
NV 89141, United States       @comcast.net
Inlighten Inc., 6863 W.
                             Inlighten Inc., 3104030258,
Charleston Blvd., ,Las Vegas                             Commission                                                                                                                  $392,985.47
                             ruof@mac.com
NV 89117, United States
Double Your Profits LP, 9859
                             Double Your Profits LP,
Blossom Springs Rd , ,El
                             3104668584,                   Commission                                                                                                                $373,247.28
Cajon CA 92021, United
                             twins@twinstravelclub.com
States
                             Mika Washington, 972-964-
Working Solutions, 19111
                             4800,
Dallas Pkwy #180, ,Dallas                                  Professional Services                                                                                                     $314,442.16
                             mwashington@workingsol.
TX 75287, USA
                             com
Zoey Enterprises INC, 11886
                             Zoey Enterprises Inc,
Port Labelle Drive, ,Las
                             6513316744,                   Commission                                                                                                                $261,224.00
Vegas NV 89141, United
                             davidpietsch@comcast.net
States
TJ Marketing, 3617
Towndale Drive,              TJ Marketing, 6123271138,
                                                           Commission                                                                                                                $252,899.71
,Bloomington MN 55431,       trgbiz@gmail.com
United States
Get Paid Nation Inc., 408
                             Get Paid Nation Inc.,
Kelly Planatation Dr. #1209,
                             6512834917,                   Commission                                                                                                                $233,407.50
,Destin FL 32541, United
                             gryz07@yahoo.com
States
AirMed International, LLC,
                             Drayton Green, 205-531-
209 State Hwy 121 Bypass
                             9840,                         Trade Debt                                                                                                                $230,382.47
Suite 11, ,Lewisville TX
                             drayton.green@gmr.net
75067, USA
            Case 20-42494                        Doc 2            Filed 12/21/20 Entered 12/21/20 21:31:38   Desc Main
                                                                     Document    Page 3 of 3

Vacationleader.com Inc.,
                              Vacationleader.com Inc.,
4049 Castle Bank Ln ,
                              9728392846,                 Commission                                                $218,190.00
,Frisco TX 75033, United
                              ceo@vacationleader.com
States
Salesforce.com, Inc, PO Box   Andrew Siers, 214-406-
203141, ,Dallas TX 75320,     3889,                     Professional Services                                       $217,859.17
USA                           asiers@salesforce.com
                              Haley R. Sylvester, 251-
Phelps Dunbar LLP, Post
                              441-8218,
Office Box 974798, ,Dallas                              Professional Services                                       $214,988.43
                              haley.sylvester@phelps.co
TX 75397, USA
                              m
CTM 1, 756 Legacy Dr,
                              CTM 1, 4054155767,
,Edmond OK 73025, United                                  Commission                                                $202,171.50
                              troy@troykbrown.com
States
4Higher Life Inc, 489
                              4Higher Life Inc,
Heritage Bridge Ave.,
                              4086058944,                 Commission                                                $200,720.50
,Henderson NV 89011,
                              terekampe@yahoo.com
United States
University of Southern
                              University of Southern
California, 3400 S. Figeroa
                              California, +1-213-740-     Professional Services                                     $192,798.87
Street, ,Los Angeles CA
                              2311,
90089, USA
                              Gabrielle Araujo,
Success Partners Holding
                              972.402.5022,
Co, PO Box 671186, ,Dallas                                Trade Debt                                                $183,399.84
                              garaujo@successpartners.
TX 75267, USA
                              com
WV RTE LLC, 539 W
                              Troy Brown, 4054155767,
Commerce,Suite 245, ,Dallas                               Professional Services                                     $171,065.73
                              troy@troykbrown.com
TX 75208, USA
Cani Enterprises LLC, 4424 Cani Enterprises LLC,
Shadow Glen Dr, ,Dallas TX 9727402408,                    Commission                                                $170,651.70
75287, United States          matt@mattmorris.com
Wimbrey Training Systems
INC, 205 Edinburgh Ct,        Wimbrey Training Systems
                                                          Commission                                                $168,800.00
,Southlake TX 76092, United Inc, 817-300-3687,
States
Jex Enterprise LLC, 3250 NE Jex Enterprise LLC,
188th street, ,Aventura FL    9174491956,                 Commission                                                $167,180.66
33180, United States          mjex125@gmail.com
Braun Marketing Company,
                              Braun Marketing Company,
1114 Lake Breeze Dr,
                              2102882040,                 Commission                                                $167,000.15
,CANYON LAKE TX 78133,
                              raymond@homes2go.net
United States
The 709 Agency, LLC, 1755
Telstar Drive Ste 300,        David Todd, 888-298-6009,
                                                          Professional Services                                     $133,568.16
,Colorado Springs CO          david@709agency.com
80920, USA
Efrosyni Adamides, 27 Old     Efrosyni Adamides, +44
Gloucester Road, ,London, 7496 096128,
                                                          Commission                                                $130,873.35
LND WC1N3AX, United           Ceo@EfrosyniAdamides.co
Kingdom                       m
Efrosyni Adamides, 27 Old
                              Efrosyni Adamides, +44
Gloucester Street , ,London,
                              7496 096128,                Commission                                                     -$20.00
LND wc1n 3ax, United
                              efrosyni@adamides.net
Kingdom
Efrosyni Adamides, 27 Old     Efrosyni Adamides, +44
Gloucester Street, ,London 7496 096128,                   Commission                                                  $1,727.50
LND 0, United Kingdom         efrosyni@adamides.net
(/536820 &-,10-.6" ?JM#
                              Efrosyni Adamides, +44
C;G;JDIL @@@" $$"
                              7496 096128,                Professional Services                                        $611.09
?=>JIH<JD>EK" "B<LGN=D;"
                              efrosyni@adamides.net
AOPJIK $%$$" '84576
                              Peter and Mary
Peter and Mary Powderham,
                              Powderham, +44 797 100
Lavender Oast, Lavender
                              1000,                       Commission                                                $125,575.00
Fields,Isfield ESX TN225FB,
                              petepowderham@gmail.co
United Kingdom
                              m
Living Full Time Inc., 2298 N Living Full Time Inc.,
Ontario street, ,Burbank CA 8186311307,                   Commission                                                $121,816.14
91504, United States          dave@daveulloa.com
                              Scottie Badger, 888-265-
Access VG, LLC, 1012 W.
                              4294,
Beardsley Place, ,Salt Lake                               Trade Debt                                                $110,322.36
                              ScottieBadger@accesdeve
City UT 84119, USA
                              lopment.com
Travel To Freedom LLC,
                              Travel To Freedom LLC,
13237 N 76th St,
                              6025614803,                 Commission                                                $106,376.92
,SCOTTSDALE AZ 85260,
                              dandlimd@gmail.com
United States
CTM 9, 756 Legacy Dr,
                              CTM 9, 4053611648,
,Edmond OK 73025, United                                  Commission                                                 $93,433.10
                              troy@troykbrown.com
States
We Be Trippin Global, 13237 We Be Trippin Global,
N 76th Street, ,Scottsdale  6026844803,                   Commission                                                 $92,352.58
AZ 85260, United States     funtravelfree@gmail.com
